DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 18-29, 34-37, and 39, in the reply filed on 03/28/2022 is acknowledged.
Claims 30-32 and 38 and claim 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The Abstract provided by the Applicant is less than 50 words in length and should be amended to a proper length of greater than 50 words. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The Applicant’s Specification is missing multiple section headings including BACKGROUND OF THE INVENTION, BRIEF SUMMARY OF THE INVENTION, BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S), and DETAILED DESCRIPTION OF THE INVENTION. Appropriate correction is required. 
Claim Objections
Claim 18 is objected to because of the following informalities:
In claim 22, the comma should be removed from “the, preparation record”
In claim 24, the comma should be removed from “the, preparation record”
In claim 26, “or according to step a) a temporal second course” should read “or according to step b) a temporal second course”
In claim 29, reference numbers “(105.1, 105.2)” should be deleted.
  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying a control value, identifying a result value, and recording the control value and result value in a record. These steps constitute a mental process (concepts performed in the human mind, including observations, evaluations, judgments, and opinions) since identifying values may be interpreted as a judgement performed by a person and recording can be interpreted as an observation that a person may choose to commit to memory. This judicial exception is not integrated into a practical application because the additional step of controlling a food-processor with a processing device at least partially automatically prepare at least one food merely simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception – see MPEP 2106.05(d). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because controlling a food-processor with a processing device at least partially automatically prepare at least one food may be interpreted to include automatic rotation of a rotor, for example, which is a well-understood, routine, conventional activity in the art. 
Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) recording an at least partially-automatic preparation of at least one food. These steps constitute a mental process (concepts performed in the human mind, including observations, evaluations, judgments, and opinions) since recording can be interpreted as an observation that a person may choose to commit to memory. This judicial exception is not integrated into a practical application because the recitation of use for a food processor merely indicates a field of use or technological environment in which to apply the judicial exception – see MPEP 2106.05(h). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-29, 34-37, and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the preparation mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is also indefinite because the limitation “said preparation record is assigned, as a recorded preparation, to the preparation” is unclear. Specifically, it is unclear what “the preparation” is and how a recorded preparation is assigned to it. Is “the preparation” a category or recipe title used to catalog the recorded preparation, is “the preparation” a function of the food processor where the recorded preparations are just associated with the preparation function, or is there a different meaning to “the preparation”? Further clarification is needed. 
Claim 19 recites the limitation "the further preparation mode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is also indefinite because the meaning of “the further preparation is effected adapted to the preparation record” is unclear. This may indicate that the further preparation mode is already part of the preparation record and is simply being altered, or it could mean that a new preparation mode is being added to the preparation record. Both interpretations will be considered for the purposes of further examination. Furthermore, it is unclear if the limitation “depending upon the evaluation” is indicating that the entire step e) is optional if an evaluation is made that no change should be made to the preparation record, or simply that the way in which the further preparation is altered depends upon the evaluation. 
In claim 20, it is unclear if the limitation “or of the or a further control parameter” is missing words or if “or of the” should simply be removed. 
Regarding claim 21, the limitation “an adaption of the preparation mode based upon the preparation record is effected only in the event that a recipe selection predetermined by the preparation record corresponds to the performed recipe selection for the recorded preparation” is difficult to parse and generally unclear in meaning. The Examiner has interpreted the claim to mean that the preparation mode is altered from the default parameters to those of the preparation record only if a preparation record exists for the selected recipe. However, it is unclear how the preparation mode could be altered based upon a preparation record if said record did not exist. For example, if the recipe programmed speed setting of the food processor was 500 rpm, but a preparation record existed for the recipe with a setting of 700 rpm, then the 700 rpm setting could be used. However, if no preparation record existed for the recipe, how could any other option but the original 500 rpm setting be chosen?
In claim 22, from the limitation “wherein the monitoring values are compared with the values of the, preparation record” it is unclear if “the values” refers to one, both, or neither or the control value and result value. If “the values” does not refer to the control or result values, then the claim lacks antecedent basis also. 
In claim 24, from the limitation “wherein the monitoring values are compared to the values of the, preparation record” it is unclear if “the values” refers to one, both, or neither or the control value and result value. If “the values” does not refer to the control or result values, then the claim lacks antecedent basis also. 
Regarding claim 29, it is unclear if a “parameter default” is some type of computerized storage for storing numerical values, simply a list of parameters, or something else entirely. For the purposes of further examination, a parameter default will be understood to be anything in which information may be stored.
Also, claim 29 is indefinite because the claim first states “at least one of the result parameters to be acquired or control parameters are stored in a parameter default” which requires only one of the result or control parameters to be used, but the claim later states “the first and second acquisition is carried out dependent upon the parameter default” where the first acquisition is for the control parameter and the second acquisition for the result parameter, which renders the claim unclear if only one or both of the control and result parameter must be stored in the parameter default. For the purposes of further examination, the Examiner has interpreted the claim to mean that only one of the control parameter and result parameter must be stored in the parameter default. 
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
In claim 37, the limitation “wherein e) emitting at least one control signal for influencing the further preparation mode depending upon the evaluation, so that the further preparation is effected adapted to the preparation record” is unclear, particularly the use of “wherein e) emitting” and “effected adapted”. A possible suggestion would be to reword the limitation as “wherein at least one control signal is emitted”. 
Claim 37 recites the limitation "the further preparation mode" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 also recites the limitation "the evaluation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-29, 35-37, and 39 are rejected as indefinite as  result of depending upon indefinite claim 18.
Claim 39 is rejected as indefinite as a result of depending upon indefinite claim 24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolar (US 20140334248 A1).
Kolar teaches (Paragraph 0008, 0027) a programmable blender (food processor) having a record and playback feature that is capable of recording blending sequences that include the customized manner in which the user has selectively adjusted the various blending functions of the blender, wherein as the blend cycle is being performed, processor 250 determines the motor speed as it is adjusted by the user via speed setting switch 140 in real-time (identifying control value), and somewhat simultaneously, this motor speed setting (control value) is stored in a set point register (preparation record). Kolar further teaches, (Paragraph 0027) the processor 250 then adjusts the speed of motor 264 to the motor set point value stored in the set point register indicated at step 326.(While some steps in the preparation process are implemented by a user, operation of the blender is otherwise controlled by the processor 250, so this may be understood to be a partially automatic preparation process).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 24, 26-27,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar (US 20140334248 A1) in view of Thai (WO 2016070232 A1).
Regarding claim 18, Kolar teaches (Paragraph 0008, 0027) a programmable blender (food processor) having a record and playback feature that is capable of recording blending sequences that include the customized manner in which the user has selectively adjusted the various blending functions of the blender, wherein as the blend cycle is being performed, processor 250 determines the motor speed as it is adjusted by the user via speed setting switch 140 in real-time (identifying control value), and somewhat simultaneously, this motor speed setting (control value) is stored in a set point register (preparation record). Kolar further teaches, (Paragraph 0027) the processor 250 then adjusts the speed of motor 264 to the motor set point value stored in the set point register indicated at step 326.(While some steps in the preparation process are implemented by a user, operation of the blender is otherwise controlled by the processor 250, so this may be understood to be a partially automatic preparation process). Kolar further teaches (Paragraph 0029) the previously stored motor speed settings are used in a playback mode (the preparation record is assigned to the preparation).
Kolar is silent on identifying at least one result value by a second acquisition of at least one result parameter, wherein the result parameter is specific to the result of the preparation; and recording the result value in a preparation record, so that said preparation record is assigned, as a recorded preparation, to the preparation.
Thai teaches (Paragraph 0008, 0056) a method of operating a kitchen appliance, wherein the type of kitchen appliance includes blenders and heated blenders, the method comprising the steps of: receiving at a processor a stored sequence (preparation record) of user settings and at least one recorded parameter (result value); and applying at the processor the stored sequence of user settings to the kitchen appliance (assigning the preparation record to the preparation). Thai further teaches (Paragraph 0039) the kitchen appliance 100 includes one or more sensors 140 for sensing various parameters (result values) of the appliance 100 during operation, and providing those parameters to the control module 120, wherein the parameters may include speed, pressure, temperature, etc. and the parameters may be used as triggers within the sequence, for example after a heating element is controlled to heat water to a predefined temperature sensed with a temperature sensor, a pump is activated to pump the water (i.e. the result parameters are specific to the result of the preparation). Also, Thai teaches (Paragraph 0040) the sensor measurements are used when operational sequences of the appliance 100 are recorded and when these recordings are edited and/or played back as described elsewhere herein.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the step of measuring (identifying) and recording the sensed parameters (result values) as taught by Thai, since both teach recording parameters of a mixing process for blending devices, since identifying and recording result values is known in the art as shown by Thai, since recording sensed parameters such as temperature or torque would allow for ensuring the food is prepared consistently in subsequent preparations according to the recording compared to recording speed alone which only indicates the state of the processing device, and since measuring result parameters can prevent food being served in an incomplete state by properly verifying that it is cooked, has the correct consistency, etc. 
Regarding claim 19, Kolar is silent on evaluating the preparation record, and emitting at least one control signal for influencing the further preparation mode depending upon the evaluation, so that the further preparation is effected adapted to the preparation record.
Thai teaches (Paragraph 0050) controlling the operation of the kitchen appliance 100 to adjust user settings while replaying a recorded sequence of user settings (where the recorded sequence constitutes the initial preparation mode and the playback of the recorded sequence represents the further preparation mode). Thai further teaches (Paragraph 0054, 0055) a processor 122 determines the difference between one or more pairs of recorded parameters (result values) and corresponding sensed parameters (monitoring values) sensed using sensors 140 (where the comparison between values constitutes an evaluation of the preparation record), and if the processor 122 determines that the difference between any of the pairs of parameters exceeds the predefined threshold, then an adjustment to a user setting that would result in the sensed parameters to better approximate the recorded parameters is determined (a control signal is emitted). Thai also teaches (Paragraph 0077) in some embodiments recorded and modified sequences are saved on the remote device 190, and uploaded to the appliance 100 for playback (i.e. the modifications made in the further preparation are saved to the preparation record).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of evaluating the preparation record and emitting a control signal as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to compared sensed values to recorded result values and to make changes to user settings (control values) of a recorded preparation when the sensed values exceed a threshold as shown by Thai, since a recorded preparation may require changes to user settings to compensate for changes in the temperature, humidity, etc. of the surrounding environment, since an evaluation can detect flaws or deficiencies in the preparation process, and since changing the a recorded preparation to one that produces better result values would satisfy consumers by providing a superior product that is better in taste, texture, temperature, etc.
Regarding claim 20, Kolar teaches (Paragraph 0029) placing the blender into playback mode after recording (where the playback mode may be understood to be a further preparation), wherein the processor 250 adjusts the speed of motor 264 in accordance with the time and the set point speed values stored in the working registers, while returning to step 380, and as a result, the user of blender 100 is provided with on demand playback of a previously recorded blending sequence. Furthermore, it should be understood that the rotation of the blender motor constitutes a preparation step to which a speed from the preparation record has been assigned as a control value. 
Regarding claim 22, Kolar is silent on, during at least one further preparation mode, a monitoring of at least one of the result parameters or control parameters being effected to identify monitoring values, wherein the monitoring values are compared with the values of the preparation record, and wherein a further preparation in the further preparation mode is adapted by means of the comparison, so that the further preparation is adjusted to the recorded preparation.
Thai teaches (Paragraph 0050) placing a kitchen appliance 100 in replay mode to replay a recorded sequence of user settings (where the recorded sequence constitutes recorded preparation and the playback of the recorded sequence represents the further preparation mode). Thai further teaches (Paragraph 0054, 0055) a processor 122 determines the difference between one or more pairs of recorded parameters (result values) and corresponding sensed parameters (monitoring values) sensed using sensors 140, and if it is determined that the difference between the relevant pair(s) of parameters does not exceed the predefined threshold, then processing continues to step 236 where the processor 122 determines whether all the settings in the sequence (recorded preparation) have been used in controlling the operation of the appliance (i.e. the further preparation is adjusted to the recorded preparation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of following the recorded sequence (recorded preparation) during further preparation as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to compared sensed values to recorded result values and to continue to follow the recorded preparation based on the comparison as shown by Thai, since adjusting a further preparation to match a recorded preparation when the results are the same for each ensures consistency in production so that a user can get the same desired food product each time.
Regarding claim 24, Kolar is silent on, during at least one further preparation mode, a monitoring of at least one of the result parameters or control parameters being effected to identify monitoring values,  wherein the monitoring values are compared to the values of the preparation record, and wherein the preparation record is adapted based upon the comparison.
Regarding claim 39, Kolar is silent on the preparation record being adjusted to the further preparation, only in the event that a quality parameter of the result of the further preparation exceeds a recorded quality parameter of the result of the recorded preparation.
Thai teaches (Paragraph 0050) controlling the operation of the kitchen appliance 100 to adjust user settings while replaying a recorded sequence of user settings (where the recorded sequence constitutes the recorded preparation and the playback of the recorded sequence represents the further preparation mode). Thai further teaches (Paragraph 0054, 0055) a processor 122 determines the difference between one or more pairs of recorded parameters (result values) and corresponding sensed parameters (monitoring values) sensed using sensors 140, and if the processor 122 determines that the difference between any of the pairs of parameters exceeds the predefined threshold, then an adjustment to a user setting that would result in the sensed parameters to better approximate the recorded parameters is determined (a quality parameter of the result of the further preparation exceeds a recorded quality parameter of the result of the recorded preparation) while no changes are made if the difference does not exceed the threshold. Thai also teaches (Paragraph 0077) in some embodiments recorded and modified sequences are saved on the remote device 190, and uploaded to the appliance 100 for playback (i.e. the modifications made in the further preparation are saved to the preparation record).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of adjusting the preparation mode during further preparation as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to compared sensed values to recorded result values and to make changes to a recorded preparation when the sensed values exceed a threshold (exceed a recorded quality parameter) as shown by Thai, since a recorded preparation may require changes due to compensate for changes in the temperature, humidity, etc. of the surrounding environment, and since changing the a recorded preparation to one that produces better result values would satisfy consumers by providing a superior product that is better in taste, texture, temperature, etc.
Regarding claim 25, Kolar is silent on the preparation record being supplemented with information about at least one of at least one preparation step or about the at least one food used in the recorded preparation, so that a new recipe information is created, wherein the new recipe information is selected by a recipe selection, in order to carry out a further preparation mode depending upon the preparation record.
Thai teaches (Paragraph 0078) a modified sequence (preparation record) may be saved in addition to the original sequence, as a new and separate sequence (for example accessible as a separate cooking recipe). Thai further teaches (Paragraph 0080) the variation over time of both (1) user settings, and of (2) one or more of the recorded parameters are analyzed and segmented, with each segment being associated with a separate preparation stage (or "recipe step"), wherein automatically segmenting a recording in this way results in a recorded sequence comprising segments that can readily be converted to a representation that resembles a conventional recipe, i.e. a list of method steps associated with the preparation and/or cooking of ingredients. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of creating recipe information from a modified sequence (preparation record) and accessing the modified sequence via a recipe selection (where accessing the sequence would be necessary to initiate playback of the sequence as a further preparation) as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to create recipe information comprising recipe steps from a recorded preparation and access a recipe to initiate a further preparation of a preparation record as shown by Thai, since providing recipe information for the preparation record would be useful to a user to understand how a food dish is prepared so they could add or remove steps depending upon their preferences, and since accessing the preparation record via a recipe selection would provide a user friendly and understandable system of categorization so users could understand what food is being prepared by initiating playback of a preparation record.
Regarding claim 26, Kolar teaches (Paragraph 0027, 0029) as the blend cycle is being performed, processor 250 determines the motor speed as it is adjusted by the user via speed setting switch 140 in real-time, and somewhat simultaneously, this motor speed setting is stored as a motor set point value in a set point register (not shown) that is maintained by processor 250, wherein the motor speed set point values (control parameter) and time values that are acquired are associated with the blending sequence that is recorded when blender 100 is placed into the record mode.
Regarding claim 27, Kolar teaches (Paragraph 0008) using the motor speed of a blender as the control parameter for a recorded blending process. 
Regarding claim 28, Kolar is silent on at least two result values being identified by the second acquisition of respectively different result parameters.
Thai teaches (Paragraph 0008, 0039, 0056) receiving at a processor a stored sequence of user settings and at least one recorded parameter (result value); and recording parameters including speed, pressure, temperature, torque, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Kolar obtain at least two result values since Thai teaches obtaining at least one result value, which directly implies multiple values may be obtained, since the final state of a food product is dependent on multiple parameters including consistency, temperature, texture, etc. and only using one result value would fail to capture the full criteria required to verify the quality of a food product, e.g. a soup could have the correct consistency but be cold and therefore unpalatable, and since the greater the number of types of result values are examined, the more accurate and consistent the end food product will be.
Regarding claim 29, Kolar teaches (Paragraph 0027) as the blend cycle is being performed, processor 250 determines the motor speed (control parameter) as it is adjusted by the user via speed setting switch 140 in real-time, and somewhat simultaneously, this motor speed setting is stored (first acquisition) as a motor set point value in a set point register (parameter default) that is maintained by processor 250 (where the acquisition is necessarily dependent on the set point register as storage space is required in the set point register in order to store data).
Regarding claim 35, Kolar is silent on evaluating the preparation record if a further preparation mode for a further preparation is initiated after step c.
Thai teaches (Paragraph 0050) controlling the operation of the kitchen appliance 100 to adjust user settings while replaying a recorded sequence of user settings (where the recorded sequence constitutes the initial preparation mode and the playback of the recorded sequence represents the further preparation mode). Thai further teaches (Paragraph 0054, 0055) a processor 122 determines the difference between one or more pairs of recorded parameters (result values) and corresponding sensed parameters (monitoring values) sensed using sensors 140 (where the comparison between values constitutes an evaluation of the preparation record), and if the processor 122 determines that the difference between any of the pairs of parameters exceeds the predefined threshold, then an adjustment to a user setting that would result in the sensed parameters to better approximate the recorded parameters is determined (a control signal is emitted). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of evaluating the preparation record when a further preparation mode is initiated as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to compared sensed values to recorded result values (make an evaluation) of a recorded preparation shown by Thai, since a recorded preparation may require changes to user settings to compensate for changes in the temperature, humidity, etc. of the surrounding environment, since an evaluation can detect flaws or deficiencies in the preparation process, and since changing the a recorded preparation to one that produces better result values would satisfy consumers by providing a superior product that is better in taste, texture, temperature, etc.
Regarding claim 36, Kolar is silent on evaluating the preparation record if a recipe selection is effected after step c. 
Thai teaches (Paragraph 0078) a modified sequence (preparation record) may be saved in addition to the original sequence, as a new and separate sequence (for example accessible as a separate cooking recipe). Thai also teaches (Paragraph 0050) controlling the operation of the kitchen appliance 100 to adjust user settings while replaying a recorded sequence (which would include the modified recorded sequences accessible as recipes) of user settings (where the recorded sequence constitutes the initial preparation mode and the playback of the recorded sequence represents the further preparation mode). Thai further teaches (Paragraph 0054, 0055) a processor 122 determines the difference between one or more pairs of recorded parameters (result values) and corresponding sensed parameters (monitoring values) sensed using sensors 140 (where the comparison between values constitutes an evaluation of the preparation record), and if the processor 122 determines that the difference between any of the pairs of parameters exceeds the predefined threshold, then an adjustment to a user setting that would result in the sensed parameters to better approximate the recorded parameters is determined (a control signal is emitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of accessing a recipe and evaluating the preparation record associated with the recipe as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to compared sensed values to recorded result values and to make changes to user settings (control values) of a recorded preparation when the sensed values exceed a threshold as shown by Thai, since a recorded preparation may require changes to user settings to compensate for changes in the temperature, humidity, etc. of the surrounding environment, since an evaluation can detect flaws or deficiencies in the preparation process, and since accessing the preparation record via a recipe selection would provide a user friendly and understandable system of categorization so users could understand what food is being prepared by initiating playback of a preparation record.
Regarding claim 37, Kolar is silent on emitting at least one control signal for influencing the further preparation mode depending upon the evaluation, so that the further preparation is effected adapted to the preparation record, in such a way that the result of the recorded preparation is reproduced.
Thai teaches (Paragraph 0050) controlling the operation of the kitchen appliance 100 to adjust user settings while replaying a recorded sequence of user settings (where the recorded sequence constitutes the initial preparation mode and the playback of the recorded sequence represents the further preparation mode). Thai further teaches (Paragraph 0054, 0055) a processor 122 determines the difference between one or more pairs of recorded parameters (result values) and corresponding sensed parameters (monitoring values) sensed using sensors 140 (where the comparison between values constitutes an evaluation of the preparation record), and if the processor 122 determines that the difference between any of the pairs of parameters exceeds the predefined threshold, then an adjustment to a user setting that would result in the sensed parameters to better approximate the recorded parameters is determined (a control signal is emitted so that the result of the recorded preparation is reproduced). Thai also teaches (Paragraph 0077) in some embodiments recorded and modified sequences are saved on the remote device 190, and uploaded to the appliance 100 for playback (i.e. the modifications made in the further preparation are saved to the preparation record).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the method of evaluating the preparation record and emitting a control signal to reproduce the result of the recorded preparation as taught by Thai since both teach recording parameters of a mixing process for blending devices, since it is known in the art to compared sensed values to recorded result values and to make changes to user settings (control values) of a recorded preparation when the sensed values exceed a threshold in order to better approximate the recorded parameters (result values) as shown by Thai, since a recorded preparation may require changes to user settings to compensate for changes in the temperature, humidity, etc. of the surrounding environment so that the food can be produced with identical results in the different conditions, since an evaluation can detect flaws or deficiencies in the preparation process, and since changing the a recorded preparation to one that produces better result values would satisfy consumers by providing a superior product that is better in taste, texture, temperature, etc.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar (US 20140334248 A1) in view of Thai (WO 2016070232 A1), and further in view of Koetz (US 20150305566 A1).
Regarding claim 21, Kolar as modified above is silent on a recipe selection being carried out for the initiating of the preparation mode, and an adaption of the preparation mode based upon the preparation record being effected only in the event that a recipe selection predetermined by the preparation record corresponds to the performed recipe selection for the recorded preparation.
Koetz teaches (Paragraph 0050) a method of operating a food processor, wherein, in response to a command, a recipe is accessed specifically from a recipe data bank 18 and the transmission of the machine command to the recipe data bank 18 has the result that the parameters, such as speed, temperature and time, which belong to the accessed recipe or recipe section, are preset automatically.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the step of initiating a preparation mode by selecting a recipe as taught by Koetz, since both are directed to processes for operating food processors, since activating a food processor by selecting a recipe is known in the art as shown by Koetz, and since different types of foods, like smoothies, soups, and dips have different consistencies and serving temperatures and thus require different operating conditions to prepare and being able to prepare a food by selection of a recipe rather than entering the individual operating parameters saves the user time and is significantly more convenient. 
Furthermore, while not explicitly described by Kolar as modified above, it would be obvious to one of ordinary skill in the art to only adapt a preparation mode that matches a user’s selected recipe matches the preparation mode. As described above, different types of foods, like smoothies, soups, and dips have different consistencies and serving temperatures and thus require different operating conditions to prepare. Consequently, using a recipe for a smoothie for example to prepare a hot soup would result in a very poor tasting dish. In view of the different preparation requirements for different foods, it would be obvious to only use the preparation mode that matches the selected recipe. 
Regarding claim 23, Kolar is silent on by a recipe information being selected by a recipe selection, which includes at least one preparation step for the preparation in the preparation mode.
	Koetz teaches (Paragraph 0050) a method of operating a food processor, wherein, in response to a command, a recipe is accessed specifically from a recipe data bank 18 and the transmission of the machine command to the recipe data bank 18 has the result that the parameters, such as speed, temperature and time, which belong to the accessed recipe or recipe section, are preset automatically (where information regarding operating at certain speed or certain temperature for a certain length of time constitutes a preparation step).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kolar to incorporate the step of selecting a recipe as taught by Koetz, since both are directed to processes for operating food processors, since selecting a recipe containing recipe information is known in the art as shown by Koetz, and since different types of foods, like smoothies, soups, and dips have different consistencies and serving temperatures and thus require different operating conditions/steps to prepare and being able to prepare a food by selection of a recipe rather than entering the individual operating parameters/steps saves the user time and is significantly more convenient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choudhary (US 20160278563 A1) teaches an autonomous cooking device, wherein a processor dynamically alters cooking time by intelligently comparing current sensory data with sensory data recorded.
Aboujassoum (US 20160081515 A1) teaches a system and method for an automated cooking device, wherein a controller can additionally serve to record a cooking process and be used as a recipe creation tool.
Hegedis (US 20130112683 A1) teaches a multi cooker, wherein a user can create a personal cooking profile by recording a cooking sequence for later recall--whereby the user can utilize a plurality of cooking functions.
Kolar (US 20020009017 A1) teaches a programmable blender with a processor receiving the blend program from the memory and the user selection from the input mechanism, modifying the first operating characteristic in accordance with the user selection, and controlling operation of the blending assembly in accordance with the modified blend program.
Binus (WO 2016088136 A2) teaches an autonomous dosing, mixing, kneading, shaping and transfer system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        									/DREW E BECKER/                                                                                                                                  Primary Examiner, Art Unit 1792